Citation Nr: 0627517	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-06 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include alcohol and drug dependence.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to August 
1978.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in Togus, 
Maine (RO).

The RO received the veteran's claim in April 2003 and denied 
the claim in the June 2003 rating decision.  The veteran 
disagreed, timely filed his appeal and requested a video 
hearing before the Board.  The veteran subsequently waived 
his request for a video hearing on October 5, 2005.


FINDINGS OF FACT

1.  The veteran served on active duty for training from April 
4, 1978 to August 4, 1978.

2.  The veteran has a long history of drug and alcohol abuse 
and addiction, and a current diagnosis of personality 
disorder. 

3.  There is of record no current diagnosis of an acquired 
psychiatric disorder.


CONCLUSION OF LAW

As a matter of law, service connection is precluded for the 
veteran's alcohol and drug dependence and abuse, as well as 
his diagnosed personality disorder.  38 U.S.C.A. § 105(a) 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301, 3.303(c) (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

As discussed in detail below, service connection may not be 
granted for the veteran's substance abuse and personality 
disorder as a matter of law.  This case is therefore one in 
which the law is dispositive of the issue.  See Sabonis v. 
Brown, 
6 Vet. App. 426 (1994).  Under such circumstances, the VCAA 
is not applicable.  See Manning v. Principi, 16 Vet. App. 
534, 542-3, and cases cited therein. [the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].  No 
amount of additional development would alter the outcome, and 
therefore no notice is necessary.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been represented by an accredited 
service organization, which has presented argument on his 
behalf.  He declined the opportunity to present evidence at a 
personal hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.



Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, to include active duty for training. 38 U.S.C.A. §§ 
101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005). ["Active military service" is defined, in part, as 
active duty and any period of active duty for training 
(ACDUTRA).  See 38 U.S.C.A. § 101(24) (West 2002); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).]

Personality disorders

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection. See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2005); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

Misconduct

The law and regulations provide that compensation shall not 
be paid if the claimed disability or death was the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs. See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301(c) (2005). With respect to alcohol and drug 
abuse, Section 8052 of the Omnibus Budget Reconciliation Act 
(OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388- 351, prohibits, effective for claims filed after 
October 31, 1990, payment of compensation for a disability 
that is a result of a veteran's own alcohol or drug abuse. 
Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 
1 Vet. App. at 54.

Analysis

Basic facts

The veteran served on active duty for training between April 
4 and August 4, 1978.  
There is no indication of any alcohol or drug abuse during 
this period.
After completing basic recruit training, the veteran was 
assigned to his Naval Reserve unit.  According to the 
veteran's service medical records, he was found to be unfit 
for retention in the Naval Reserve due to alcoholism and drug 
addiction in March 1980.  

The veteran is seeking service connection for substance 
abuse, and recent records confirm a long history of substance 
abuse.  Of record is an extraordinarily detailed October 2003 
psychological evaluation of the veteran.  The veteran was 
described as being vague, uncooperative and argumentative 
during the interview.  No acquired psychiatric disability was 
diagnosed.  The veteran's history of substance abuse was 
noted.  The only diagnosis was personality disorder with 
paranoid, antisocial, narcissistic borderline and schizotypal 
features.

There are no recent medical treatment records.  The veteran 
informed the October 2003 examiner that he "has no 
relationship with any doctor at present and seems to wish to 
avoid same."

The veteran's contentions

The veteran's claim is unclear.  In his substantive appeal, 
the veteran first stated that he "needed to take alcohol and 
drugs to cope" in the military environment and that his 
"untreated condition caused my present mental condition."  
The veteran stated that he was "not claiming the addictions 
as a mental illness or condition," but rather claiming that 
he was forced to "self medicate" with drugs and alcohol in 
order to "survive" his four months in the military.  

The gist of the veteran's claim, therefore, is that stresses 
inherent in basic military training somehow forced him to 
abuse alcohol and drugs.  The veteran has also somewhat 
vaguely alluded to other mental conditions arising out of his 
brief period of active duty for training.  The Board 
interprets the veteran's claim as encompassing any mental 
disorder, including specifically drug and alcohol abuse but 
not necessarily limited thereto.

Discussion

The veteran contends that he incurred drug and alcohol 
dependence during service, which continued thereafter, and 
that he should therefore be compensated by the United States 
government.    

The Board initially observes that there is no indication of 
alcohol and drug abuse during the veteran's four month period 
of active duty for training.  He was discharged from Reserve 
duty two years later due to substance abuse problems, but 
there is no competent medical opinion which indicates that 
his substance abuse was caused by military service. 

In any event, as noted above, no disability compensation can 
be paid if a current disability is the result of a veteran's 
own willful misconduct, including the abuse of alcohol and 
drugs.  See 38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. 
§ 3.1(m) (2005); VAPGCPREC 2-98.  Thus, even if one accepts 
that the veteran's drug and alcohol abuse are somehow related 
to his naval service (and the Board does not so accept) his 
claim still fails as a matter of law.

Aside from drug and alcohol abuse, the only diagnosed mental 
disorder is a personality disorder.  As noted in the law and 
regulations section above, this is considered to be a 
congenital or developmental abnormality for which service 
connection may not be granted.  See 38 C.F.R. § 3.303(c); see 
also Winn, supra.  

The board additionally observes that there is no evidence of 
an acquired psychiatric disability at any time.  The veteran 
has pointed to no such evidence.  Indeed, as indicated above 
it appears that the veteran avoids medical treatment.  

Thus, there is no legal basis upon which the veteran can 
establish entitlement to service connection.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The benefits sought on 
appeal are accordingly denied.


ORDER

Entitlement to service connection for a psychiatric 
disability, to include alcohol and drug dependence, is 
denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


